EXHIBIT 2

Case 3:19-cv-00348-MOC-DSC Document 4-3 Filed 07/24/19 Page 1 of 4
 

STATE OF NORTH CAROLINE” IN THE GENERAL COURT OF JUSTICE
SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURG, (9 252 CIVIL ACTION NO: 16-CVS-14052
Eg Fea
XPO LOGISTICS, ING574) 33086 00.55

BY_ Plaintiff,

ORDER GRANTING PLAINTIFF'S
MOTION FOR TEMPORARY

BRAD KUTA, RESTRAINING ORDER

Defendant.

 

 

-—— SST TF Fr Fr OF FOOTE OED TESTE SPSS OS FPO ZF ZSZPPFewewrweweweweweweweweweweweweweseweseswes ws ww <«

This matter came on to be heard before the undersigned Superior Court Judge on August
4, 2016 on Plaintiffs Motion for Temporary Restraining Order pursuant to North Carolina Rule
of Civil Procedure 65(b). In its Verified Complaint and Motion for Temporary Restraining
Order, Plaintiff XPO Logistics, inc. (“XPO”) alleges that Defendant Brad Kuta, XPO’s former
Account Executive in the Freight Brokerage division, is in breach of his noncompetition and
nonsolicitation covenants with XPO through his provision of services to and solicitation of
customers on behalf of Arman Transport, LLC and/or its affiliates (“Arman”). XPO contends
that such conduct is causing irreparable and continuing harm, against which XPO is seeking a
temporary restraining order and preliminary and permanent injunctive relief. XPO asks the
Court for an Order prohibiting Kuta from violating his noncompetition and nonsolicitation
covenants and misappropriating its confidential information and trade secrets.

Bovine considered the Verified Complaint, the Motion and supporting documents and the
arguments of counsel for XPO, the Court finds that XPO has demonstrated a likelihood of
success on the merits of its claims against Kuta and that the relief requested in the Motion is

necessary and appropriate to prevent irreparable and continuing harm to XPO.

8931456

Case 3:19-cv-00348-MOC-DSC Document 4-3 Filed 07/24/19 Page 2 of 4
 

WHEREFORE, IT IS HEREBY ORDERED that:

(i) Defendant is enjoined and restrained from violating the noncompetition covenant
and nonsolicitation restrictions that are set forth in the Employment Agreement attached =
Exhibit 1 to XPO’s Verified Complaint and Motion for Temporary Restraining Order and
Preliminary Injunction, including (a) by performing any services for Arman Transport, LLC or
its affiliates in an area, division or segment of Arman Transport, LLC that competes with XPO or
(b) by calling on, contacting, soliciting or otherwise taking away or disrupting, or attempting to
call on, contact, solicit or otherwise take away or disrupt, XPO’s relationship with or business
expectancy from any of XPO’s customers or carriers on singe account he worked or with whom
he had regular contact or as to whom he had access to Confidential Information, as defined in the
Employment Agreement (in either instance at any time within the last one (1) year of his
employment with XPO);

Gi) | Defendant is enjoined from directly or indirectly using, disclosing or copying the
trade secrets and Confidential Information of XPO, as that term is defined in the Employment
Agreement, or assisting any other — or entity to do so;

(iii) Defendant and all persons with notice of such Order are prohibited from
destroying, removing, transferring, or altering any documents or tangible things, including
computer files and other electronic data, requested herein or otherwise discoverable in this action
under Rule 26;

(v) — The hearing on XPO’s motion for a preliminary injunction is scheduled for 4930
@..m. on August th, 2016 in Courtroom G31 of the Mecklenburg County Courthouse; and

(vi) This Order shall remain in effect until the hearing on the motion for a preliminary

injunction, unless extended before that time.

8931456

Case 3:19-cv-00348-MOC-DSC Document 4-3 Filed 07/24/19 Page 3 of 4
wer wwe FF FF FTF BF FF BF VBS VPP VBP HP He He VBP we He Ha se VSP —|-— V—-_ BH —|-— | |S —|- —|- —|- KH —

SO ORDERED, at 2:40 o’clock, _.m. on August UA, 2016.

This a day of August, 2016.

p_Y

Superior Court Judge Presiding

Pye couciduatia tt Gut deds tv set pnp Yawe.

8931456

Case 3:19-cv-00348-MOC-DSC Document 4-3 Filed 07/24/19 Page 4 of 4
